DETAILED ACTION
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim(s) 1-20 are pending.
Claim(s) 1-20 are rejected.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/14/2019 and 02/09/2021 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement(s) is/are being considered by the examiner.
Drawings
Drawings filled on 06/19/2019 are found to be acceptable for the examination purposes.
Claim Objections
Claim(s) 15 is/are objected to because of the following informalities:
Claim 15:
	Claim 15 is objected to because of the following informalities: claim 15 recites “the determining available capacity comprises communicating predetermined container requirements though the high availability management network.” The word “though” is grammatically incorrect. The limitation describes the feature communicating through a network.
through the high availability management network.”
	Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-5, 7 is/are rejected under 35 U.S.C. 102(a)(1)/102(a)(2)  as being anticipated by Wouhaybi et al. (US20200310394A1) [hereinafter Wouhaybi].
Claim 1:
	Regarding claim 1, Wouhaybi discloses, “A high availability industrial control automation system comprising:” [See the industrial automation system: “the systems and methods described herein address the problem of over or under provisioning the compute capability at the edge of an industrial control system” (¶80)]; 
	“a. a set of nodes wherein each node comprises a processor configured with a platform supporting container architecture;” [See the set of nodes (e.g.; nodes 150A, 150B, 191A-C, 193, 4302 etc.), where each node includes processor/processing unit that support container architecture: “The ECN nodes 150A, 150B may support a variety of software-defined machines for aspects of orchestration and services (such as the orchestrations depicted below for FIG. 6).” (¶109)… “FIG. 1A, the configuration of FIG. 1B illustrates a scenario where the operations of the controllers and servers across the various cloud and edge components are” “deployed with respective containers,” (¶97)… “the configuration of FIG. 3A illustrates the operation of respective virtual machines 131B which may include different deployment types of virtual machines, containers,” (¶110)… “ECN 4302 may be a system on chip 4304, which has both higher performance compute (e.g., CPU) 4306 and a microprocessor (MCU) 4308 for low performance compute.” (¶0456)];
	“each node comprising one or more containers instantiated with at least one application function selected from control execution, communication, and redundancy management;” [Examiner notes that the requires selection of only one of control execution, communication, and redundancy management. Wouhaybi teaches: each node include at least one container (e.g.; containers 1-n for each nodes) that’s instantiated with at least one of execution (e.g.; execution of tasks), communication (e.g.; coordination of functionality via communication), and redundancy: “FIG. 3A” “detailed configuration of the real-time advanced computing system 130B deployable within the SDIS operational architecture of FIG. 1B.” “configuration of FIG. 3A illustrates the operation of respective virtual machines 131B which may include different deployment types of” “containers” “functionality or hardware configuration discussed for the CS node 130A may also be applicable to the computing system 130B.” (¶110)… “multiple coordinated applications that span multiple containers contained in one virtual machine, where the virtual machine runs in a dedicated embedded device or server; or (f) multiple coordinated applications spanning multiple containers, where the containers are running on multiple embedded devices or servers.” (¶181)… “Applications and containers may be used to coordinate the cloud- and edge-based functionality, under the control of real-time orchestration. Other aspects of functionality or hardware configuration discussed for the ECN nodes 150 may also be applicable to the edge computing node 193. The edge computing node 193 may implement control functions to control a field device.” (¶111)… “application redundancy is depicted in designs 1120 for native, virtual machine, container, and container in a virtual machine deployments.” (¶191)],
	“b. a high availability management network connecting the platforms of the nodes in the set of nodes.” [See the industrial network that connects the nodes (e.g.; ECNs in fig. 45 and the nodes ECN 150s in fig. 1A): “FIG. 13 depicts an example orchestration asset deployment, showing various deployments of orchestration assets (applications 1320) under the control of an orchestrator 1310. Specifically, this example illustrates one potential dynamic application outcome based on the available system resources. As depicted, the examples cover VM, Container. VM+Container, and Native node deployment. In the example of FIG. 13, nodes 1, 6, 10, and 14 are active, demonstrating how different applications within the same orchestration may operate in different system deployment types.” (¶195)… “a control messages bus 112 is used to connect various components of the architecture, with such components including Operational Tools 120, a Control Server (CS) node 130A, Edge Control Node (ECN) systems 150.” (¶88)… “the ECN systems 150 may include various aspects of orchestration (e.g., orchestration implementation) from an ECN I/O controller (e.g., nodes 150A, 150B)” (¶91)].

Claim 2:
	Regarding claim 2, Wouhaybi disclose all the elements of claim 1.
	Regarding claim 2, Wouhaybi further discloses, “the set of nodes is a heterogeneous set of nodes.” [See the set of nodes (e.g.; nodes 150A, 150B, 191A-C, 193, 4302 etc.) are heterogeneous set of nodes (e.g.; different nodes with different components): “the ECN systems 150 may include various aspects of orchestration (e.g., orchestration implementation) from an ECN I/O controller (e.g., nodes 150A, 150B)” (¶91)… “edge components (an edge ecosystem 190 with constituent edge computing nodes 191A, 191B, 191C,” (¶96)… “cloud computing services node 180 and the edge computing node 193” (¶97)].

Claim 3:
	Regarding claim 3, Wouhaybi disclose all the elements of claim 1.
Regarding claim 3, Wouhaybi further discloses, “the set of nodes comprises physical control devices and virtual servers.” [See the set of nodes include physical control devices and virtual servers (e.g.; server with virtual machine): “FIG. 1A depicts a first example configuration of an SDIS operational architecture. As shown, a control messages bus 112 is used to connect various components of the architecture, with such components including Operational Tools 120, a Control Server (CS) node 130A, Edge Control Node (ECN) systems 150. Intelligent I/O Controller systems 165, Basic I/O Controller systems 160, Gateway systems 170, and Control Stations 115. Various field devices (151, 161, 166, 171) are connected to the respective systems (150, 160, 165, 170).” (¶88)… “the ECN systems 150 may include various aspects of orchestration (e.g., orchestration implementation) from an ECN I/O controller (e.g., nodes 150A, 150B) operating on specific hardware (e.g., an x86 or ARM hardware implementation). A further detailed example of the ECN systems 150 and its role in orchestration for various connected devices (e.g., field devices 151A, 151B) is provided below with reference to FIG. 2B.” (¶91)… “the control server node 130A may include aspects of various virtual machines 131A,” (¶90)].

Claim 4:
	Regarding claim 4, Wouhaybi disclose all the elements of claim 1.
	Regarding claim 4, Wouhaybi further discloses, “comprising a primary control network and a secondary control network wherein each node is connected to both the primary control network and the secondary control network.” [See nodes 150A and “the Intelligent I/O systems 165 may include various configurable aspects of industrial control from an Intelligent I/O controller (e.g., controller 165A, 165B) and an accompanying operating system, used for control or access of various devices (e.g., field devices 166A, 166B). Also in an example, the Basic I/O systems 160 may include various operating aspects of industrial control from a Basic I/O controller (e.g., controller 160A, 160B) and an accompanying operating system, used for control or access of various devices (e.g., field devices 161A. 161B).” (¶92)].

Claim 5:
	Regarding claim 5, Wouhaybi disclose all the elements of claim 1.
	Regarding claim 5, Wouhaybi further discloses, “a primary I/O network and a secondary I/O network wherein each node is connected to both the primary I/O network and the secondary I/O network.” [See nodes 150A and 150B are connected to primary I/O network (e.g.; basic I/O systems 160 and control message bus as shown in figure 1A) and secondary I/O network (e.g.; Intelligent I/O systems 165 and control message bus as shown in figure 1A): “the Intelligent I/O systems 165 may include various configurable aspects of industrial control from an Intelligent I/O controller (e.g., controller 165A, 165B) and an accompanying operating system, used for control or access of various devices (e.g., field devices 166A, 166B). Also in an example, the Basic I/O systems 160 may include various operating aspects of industrial control from a Basic I/O controller (e.g., controller 160A, 160B) and an accompanying operating system, used for control or access of various devices (e.g., field devices 161A. 161B).” (¶92)].

Claim 7:
	Regarding claim 7, Wouhaybi disclose all the elements of claim 1.
	Regarding claim 7, Wouhaybi further discloses, “the platform enables container runtime services to the containers.” [See runtime service: “FIG. 11 depicts an example application distribution mapping for a control strategy of an orchestration scenario that includes four applications, where application redundancy is depicted in designs 1120 for native, virtual machine, container, and container in a virtual machine deployments.” (¶191)… “Note that for the case shown in FIG. 11, the defined applications in the orchestration scenario 1110 (applications 1 to 4) are specified to run at different frequencies. In this example, the cycle and runtime dependencies are major factors in orchestration decisions at runtime.” (¶192)… “FIG. 14 implements an orchestration method that considers the application cycle time, application runtime,” (¶196)].
++
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 6, 8-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wouhaybi et al. (US20200310394A1) [hereinafter Wouhaybi] and further in view of Shibayama et al. (US20200104153A1) [hereinafter Shibayama].
Claim 6:
	Regarding claim 6, Wouhaybi disclose all the elements of claim 1, but doesn’t explicitly disclose, “at least a first container of a first node and a second container of a second node are present in a redundant relationship.”
	However, Shibayama discloses, “at least a first container of a first node and a second container of a second node are present in a redundant relationship.” [See the redundant containers assigned to two different nodes: “FIG. 18 is a flow diagram of determining allocation of a VM/container or volume when a node failure occurs according to Example 2.” “This processing is a case where a VM/container operating at a node, in which a failure occurs, is made redundant again due to certain node failures.” “there is a VM/container in which two redundant applications are operated at three nodes (N1, N2, N3) among five nodes (N1, N2, N3, N4, N5), when a failure occurs in N1, the applications are made redundant again somewhere in N2 to N5.” (¶153)].
	Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to have combined the redundant containers in two different nodes taught by Shibayama with the system taught by Wouhaybi as discussed above. A person of ordinary skill in the industrial control system field would have been motivated to make such combination in order to use the physical devices efficiently that will ensure improved resource management costs [Shibayama: “virtualization allows a plurality of virtualized computers (f resource management costs may be improved or example, VMs, containers) to share physical resources, and other virtual computers are allowed to use the shared resources during an inactive period of one virtualized computer, so that physical devices maybe used efficiently and resource management costs may be improved.” (¶51)].

Claim 8:
	Regarding claim 8, Wouhaybi discloses, “A high availability industrial control method comprising:” [See the industrial control method: “the systems and methods described herein address the problem of over or under provisioning the compute capability at the edge of an industrial control system” (¶80)… “methods, configurations, and related apparatuses are disclosed for the configuration, operation, and adaptation of software-defined industrial service (SDIS) deployments” (¶71)]; 
[See the set of nodes (e.g.; nodes 150A, 150B, 191A-C, 193, 4302 etc.), where each node includes processor/processing unit that support container architecture: “The ECN nodes 150A, 150B may support a variety of software-defined machines for aspects of orchestration and services (such as the orchestrations depicted below for FIG. 6).” (¶109)… “FIG. 1A, the configuration of FIG. 1B illustrates a scenario where the operations of the controllers and servers across the various cloud and edge components are” “deployed with respective containers,” (¶97)… “the configuration of FIG. 3A illustrates the operation of respective virtual machines 131B which may include different deployment types of virtual machines, containers,” (¶110)… “ECN 4302 may be a system on chip 4304, which has both higher performance compute (e.g., CPU) 4306 and a microprocessor (MCU) 4308 for low performance compute.” (¶0456)];
	“each node comprising one or more containers instantiated with at least one application function selected from control execution, communication, and redundancy management,” [Examiner notes that the requires selection of only one of control execution, communication, and redundancy management. Wouhaybi teaches: each node include at least one container (e.g.; containers 1-n for each nodes) that’s instantiated with at least one of execution (e.g.; execution of tasks), communication (e.g.; coordination of functionality via communication), and redundancy: “FIG. 3A” “detailed configuration of the real-time advanced computing system 130B deployable within the SDIS operational architecture of FIG. 1B.” “configuration of FIG. 3A illustrates the operation of respective virtual machines 131B which may include different deployment types of” “containers” “functionality or hardware configuration discussed for the CS node 130A may also be applicable to the computing system 130B.” (¶110)… “multiple coordinated applications that span multiple containers contained in one virtual machine, where the virtual machine runs in a dedicated embedded device or server; or (f) multiple coordinated applications spanning multiple containers, where the containers are running on multiple embedded devices or servers.” (¶181)… “Applications and containers may be used to coordinate the cloud- and edge-based functionality, under the control of real-time orchestration. Other aspects of functionality or hardware configuration discussed for the ECN nodes 150 may also be applicable to the edge computing node 193. The edge computing node 193 may implement control functions to control a field device.” (¶111)… “application redundancy is depicted in designs 1120 for native, virtual machine, container, and container in a virtual machine deployments.” (¶191)],
	“wherein each node is connected to a high availability management network;” [See the industrial network that connects the nodes (e.g.; ECNs in fig. 45 and the nodes ECN 150s in fig. 1A): “FIG. 13 depicts an example orchestration asset deployment, showing various deployments of orchestration assets (applications 1320) under the control of an orchestrator 1310. Specifically, this example illustrates one potential dynamic application outcome based on the available system resources. As depicted, the examples cover VM, Container. VM+Container, and Native node deployment. In the example of FIG. 13, nodes 1, 6, 10, and 14 are active, demonstrating how different applications within the same orchestration may operate in different system deployment types.” (¶195)… “a control messages bus 112 is used to connect various components of the architecture, with such components including Operational Tools 120, a Control Server (CS) node 130A, Edge Control Node (ECN) systems 150.” (¶88)… “the ECN systems 150 may include various aspects of orchestration (e.g., orchestration implementation) from an ECN I/O controller (e.g., nodes 150A, 150B)” (¶91)].
	“b. detecting a failure state of one or more nodes by communications though the high availability management network;” [See system detecting node failure: “a module may be deployed on two nodes (e.g., as a primary and a backup). When the primary node has an error, or otherwise fails, the orchestrator may switch to the backup node” (¶479)… “the module B on node 4720 is sending data to both modules E on node 4740 and D on node 4730. When module B experiences a failure then the following operations may be executed.” (¶483)];
	“d. determining available capacity in the remaining nodes by communications though the high availability management network;” [See after failure in one node is detected, the systems checks, via communication, the remaining nodes to determine available capacity (e.g.; checking which nodes are capable of taking over): “When the primary node has an error, or otherwise fails, the orchestrator may switch to the backup node allowing it to take over.” “a system includes a peer-to-peer relationship among nodes on the same level in an application topology that may act as automatic backup nodes or coordinate to generate a backup. Using peer-to-peer coordination may allow for a saved state to be used, which may include listening to communication channels and redeploying the module on a different node in the case where a module or node fails or crashes.” (¶479)], but doesn’t explicitly disclose, “c. identifying the containers assigned to the one or more nodes detected in a failure state;” “e. redistributing the containers previously assigned to the one or more nodes detected in a failure state to one or more remaining nodes based on the determined available capacity; and f. automatically starting the redistributed containers.”
However, Shibayama discloses, “c. identifying the containers assigned to the one or more nodes detected in a failure state;” [See the system identifies the containers assigned to the node that is detected in a failure state (fig. 18 step 1801: node failure detection; step 1802: identifying container in the failed node): “FIG. 18 is a flow diagram of determining allocation of a VM/container or volume when a node failure occurs” (¶153)… “the failed node are grasped by detecting the node failure (S1801) and specifying an ID of the VM/container operating at the failed node (S1802),” (¶154)];
“e. redistributing the containers previously assigned to the one or more nodes detected in a failure state to one or more remaining nodes based on the determined available capacity; and f. automatically starting the redistributed containers.” [See the system redistributes the containers to the available nodes and starts the containers in the new nodes (e.g.; use the containers in the new assigned nodes N2 to N5): “FIG. 18 is a flow diagram of determining allocation of a VM/container or volume when a node failure occurs according to Example 2.” “This processing is a case where a VM/container operating at a node, in which a failure occurs, is made redundant again due to certain node failures.” “there is a VM/container in which two redundant applications are operated at three nodes (N1, N2, N3) among five nodes (N1, N2, N3, N4, N5), when a failure occurs in N1, the applications are made redundant again somewhere in N2 to N5.” (¶153)].
	Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to have combined the capability of identifying containers assigned to the failed node, and redistributing the identified containers to new available node and restarting the operation of the containers taught by Shibayama with the method taught by Wouhaybi as discussed above. A person of ordinary skill in the industrial control system field would have been motivated to make such combination in order to use the physical devices efficiently that will ensure improved resource management costs [Shibayama: “virtualization allows a plurality of virtualized computers (f resource management costs may be improved or example, VMs, containers) to share physical resources, and other virtual computers are allowed to use the shared resources during an inactive period of one virtualized computer, so that physical devices maybe used efficiently and resource management costs may be improved.” (¶51)].

Claim 9:
	Regarding claim 9, Wouhaybi and Shibayama disclose all the elements of claim 8.
	Regarding claim 9, Wouhaybi further discloses, “detecting I/O connections assigned to the one or more nodes detected in a failure state and reassigning the I/O [See the system detecting the failed nodes and then detecting the I/O connection assigned to the nodes and then reassigning the I/O connections (e.g.; reassigning/rewiring the I/O of module B): “a module may be deployed on two nodes (e.g., as a primary and a backup). When the primary node has an error, or otherwise fails, the orchestrator may switch to the backup node” (¶479)… “the module B on node 4720 is sending data to both modules E on node 4740 and D on node 4730. When module B experiences a failure then the following operations may be executed. The operations may be executed by peer-to-peer nodes, such as node 4710, node 4730 and node 4740. The executions may include detecting the failure, redeploying module B on a replacement node (e.g., when the node 4720 fails), rewire inputs (e.g., from module A) or outputs (e.g., to modules E or D), as needed, and recover a previous state of module B, which may be transferred to the replacement node.” (¶483)], but doesn’t explicitly disclose, “redistributing of the containers.”
	Regarding claim 9, Shibayama discloses, “redistributing of the containers.” [See the system redistributes the containers to the available nodes (e.g.; use the containers in the new assigned nodes N2 to N5): “FIG. 18 is a flow diagram of determining allocation of a VM/container or volume when a node failure occurs according to Example 2.” “This processing is a case where a VM/container operating at a node, in which a failure occurs, is made redundant again due to certain node failures.” “there is a VM/container in which two redundant applications are operated at three nodes (N1, N2, N3) among five nodes (N1, N2, N3, N4, N5), when a failure occurs in N1, the applications are made redundant again somewhere in N2 to N5.” (¶153)].
	Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to have combined the above described teachings of Shibayama with the method taught by Wouhaybi and Shibayama as discussed above in claim 8. A person of ordinary skill in the industrial control system field would have been motivated to make such combination for the same reasons as described above in claim 8.

Claim 10:
	Regarding claim 10, Wouhaybi and Shibayama disclose all the elements of claim 8.
	Regarding claim 10, Wouhaybi further discloses, “the set of nodes are a heterogeneous set of nodes.” [See the set of nodes (e.g.; nodes 150A, 150B, 191A-C, 193, 4302 etc.) are heterogeneous set of nodes (e.g.; different nodes with different components): “the ECN systems 150 may include various aspects of orchestration (e.g., orchestration implementation) from an ECN I/O controller (e.g., nodes 150A, 150B)” (¶91)… “edge components (an edge ecosystem 190 with constituent edge computing nodes 191A, 191B, 191C,” (¶96)… “cloud computing services node 180 and the edge computing node 193” (¶97)].



Claim 11:
	Regarding claim 11, Wouhaybi and Shibayama disclose all the elements of claim 8.
	Regarding claim 11, Wouhaybi further discloses, “the set of nodes comprise physical and virtual nodes.” [See the set of nodes include physical nodes and virtual nodes (e.g.; server with virtual machine): “FIG. 1A depicts a first example configuration of an SDIS operational architecture. As shown, a control messages bus 112 is used to connect various components of the architecture, with such components including Operational Tools 120, a Control Server (CS) node 130A, Edge Control Node (ECN) systems 150. Intelligent I/O Controller systems 165, Basic I/O Controller systems 160, Gateway systems 170, and Control Stations 115. Various field devices (151, 161, 166, 171) are connected to the respective systems (150, 160, 165, 170).” (¶88)… “the ECN systems 150 may include various aspects of orchestration (e.g., orchestration implementation) from an ECN I/O controller (e.g., nodes 150A, 150B) operating on specific hardware (e.g., an x86 or ARM hardware implementation). A further detailed example of the ECN systems 150 and its role in orchestration for various connected devices (e.g., field devices 151A, 151B) is provided below with reference to FIG. 2B.” (¶91)… “the control server node 130A may include aspects of various virtual machines 131A,” (¶90)].




Claim 12:
	Regarding claim 12, Wouhaybi and Shibayama disclose all the elements of claim 8, but Wouhaybi doesn’t explicitly disclose, “the containers include redundant pairs of containers where each member of the pair is assigned to a different node.”
	However, Shibayama discloses, “the containers include redundant pairs of containers where each member of the pair is assigned to a different node.” [See the redundant containers assigned to two different nodes: “FIG. 18 is a flow diagram of determining allocation of a VM/container or volume when a node failure occurs according to Example 2.” “This processing is a case where a VM/container operating at a node, in which a failure occurs, is made redundant again due to certain node failures.” “there is a VM/container in which two redundant applications are operated at three nodes (N1, N2, N3) among five nodes (N1, N2, N3, N4, N5), when a failure occurs in N1, the applications are made redundant again somewhere in N2 to N5.” (¶153)].
	Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to have combined the above described teachings of Shibayama with the method taught by Wouhaybi and Shibayama as discussed above in claim 8. A person of ordinary skill in the industrial control system field would have been motivated to make such combination for the same reasons as described above in claim 8.



Claim 13:
	Regarding claim 13, Wouhaybi and Shibayama disclose all the elements of claim 8, but Wouhaybi doesn’t explicitly disclose, “determining which of the containers assigned to the one or more nodes detected in a failure state are primary containers in a redundant pair of a primary container and a secondary container and elevating the corresponding secondary container to function as a new primary container.”
	However, Shibayama discloses, “determining which of the containers assigned to the one or more nodes detected in a failure state are primary containers in a redundant pair of a primary container and a secondary container and elevating the corresponding secondary container to function as a new primary container.” [See identifying primary container (e.g.; identified failed container) in the failed node and then making the other container primary (e.g.; making the redundant container primary): “FIG. 18 is a flow diagram of determining allocation of a VM/container or volume when a node failure occurs according to Example 2.” “This processing is a case where a VM/container operating at a node, in which a failure occurs, is made redundant again due to certain node failures.” “there is a VM/container in which two redundant applications are operated at three nodes (N1, N2, N3) among five nodes (N1, N2, N3, N4, N5), when a failure occurs in N1, the applications are made redundant again somewhere in N2 to N5.” (¶153)].
	Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to have combined the above described teachings of Shibayama with the method taught by Wouhaybi and Shibayama as discussed above in claim 8. A person of ordinary skill in the industrial control system field would have been 

Claim 14:
	Regarding claim 14, Wouhaybi and Shibayama disclose all the elements of claim 8, 
	Regarding claim 14, Wouhaybi further discloses, “detecting a change in status of a node from a failure state” [See system detecting change in status of a node that is failure state: “a module may be deployed on two nodes (e.g., as a primary and a backup). When the primary node has an error, or otherwise fails, the orchestrator may switch to the backup node” (¶479)… “the module B on node 4720 is sending data to both modules E on node 4740 and D on node 4730. When module B experiences a failure then the following operations may be executed.” (¶483)], but doesn’t explicitly disclose, “rebalancing the distribution of containers across nodes in a non-failure state.”
	However, Shibayama discloses, “rebalancing the distribution of containers across nodes in a non-failure state.” [See the system rebalances the distribution of the container to nodes that are not in failure state (e.g.; failed node N1 and rebalancing containers in non-failed nodes N2 to N5): “FIG. 18 is a flow diagram of determining allocation of a VM/container or volume when a node failure occurs according to Example 2.” “This processing is a case where a VM/container operating at a node, in which a failure occurs, is made redundant again due to certain node failures.” “there is a VM/container in which two redundant applications are operated at three nodes (N1, N2, N3) among five nodes (N1, N2, N3, N4, N5), when a failure occurs in N1, the applications are made redundant again somewhere in N2 to N5.” (¶153)].
	Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to have combined the above described teachings of Shibayama with the method taught by Wouhaybi and Shibayama as discussed above in claim 8. A person of ordinary skill in the industrial control system field would have been motivated to make such combination for the same reasons as described above in claim 8.

Claim 15:
	Regarding claim 15, Wouhaybi and Shibayama disclose all the elements of claim 8, 
	Regarding claim 15, Wouhaybi further discloses, “the determining available capacity comprises communicating predetermined container requirements through the high availability management network.” [See after failure in one node is detected, the systems checks, via communication, the remaining nodes to determine available capacity (e.g.; checking which nodes are capable of taking over): “When the primary node has an error, or otherwise fails, the orchestrator may switch to the backup node allowing it to take over.” “a system includes a peer-to-peer relationship among nodes on the same level in an application topology that may act as automatic backup nodes or coordinate to generate a backup. Using peer-to-peer coordination may allow for a saved state to be used, which may include listening to communication channels and redeploying the module on a different node in the case where a module or node fails or crashes.” (¶479)].

Claim(s) 16, 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wouhaybi and Shibayama, and further in view of Matters et al. (US20180046487A1) [hereinafter Matters].
Claim 16:
	Regarding claim 16, Wouhaybi and Shibayama disclose all the elements of claims 8 and 12, but they do not explicitly disclose, “comprises automatically synchronizing data from a remaining member of the redundant pair of containers.”
	However, Matters discloses, “comprises automatically synchronizing data from a remaining member of the redundant pair of containers.” [See automatically synchronizing data between redundant containers: “the data module 402 determines a plurality of target devices that may comprise target data associated with the host data of the host container.” “the data module 402 may identify a plurality of remote and/or cloud servers that are used to store target data of target containers that are synchronized with host data of the host container.” “the synchronization management module 302 can synchronize host data of a host container on a host device to multiple target devices, which may be useful for data redundancy, for failover and/or disaster recovery purposes, and/or the like.” (¶73)].
	Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to have combined the process of automatically synchronizing data between redundant containers taught by Matters with the method [Matters: “the synchronization management module 302 can synchronize host data of a host container on a host device to multiple target devices, which may be useful for data redundancy, for failover and/or disaster recovery purposes, and/or the like.” (¶73)].

Claim 17:
	Regarding claim 17, Wouhaybi discloses, “A high availability industrial control method comprising:” [See the industrial control method: “the systems and methods described herein address the problem of over or under provisioning the compute capability at the edge of an industrial control system” (¶80)… “methods, configurations, and related apparatuses are disclosed for the configuration, operation, and adaptation of software-defined industrial service (SDIS) deployments” (¶71)]; 
	“a. providing a set of nodes, each node comprising a processor configured with a platform supporting container architecture and” [See the set of nodes (e.g.; nodes 150A, 150B, 191A-C, 193, 4302 etc.), where each node includes processor/processing unit that support container architecture: “The ECN nodes 150A, 150B may support a variety of software-defined machines for aspects of orchestration and services (such as the orchestrations depicted below for FIG. 6).” (¶109)… “FIG. 1A, the configuration of FIG. 1B illustrates a scenario where the operations of the controllers and servers across the various cloud and edge components are” “deployed with respective containers,” (¶97)… “the configuration of FIG. 3A illustrates the operation of respective virtual machines 131B which may include different deployment types of virtual machines, containers,” (¶110)… “ECN 4302 may be a system on chip 4304, which has both higher performance compute (e.g., CPU) 4306 and a microprocessor (MCU) 4308 for low performance compute.” (¶0456)];
	“each node comprising one or more containers instantiated with at least one application function selected from control execution, communication, and redundancy management,” [Examiner notes that the requires selection of only one of control execution, communication, and redundancy management. Wouhaybi teaches: each node include at least one container (e.g.; containers 1-n for each nodes) that’s instantiated with at least one of execution (e.g.; execution of tasks), communication (e.g.; coordination of functionality via communication), and redundancy: “FIG. 3A” “detailed configuration of the real-time advanced computing system 130B deployable within the SDIS operational architecture of FIG. 1B.” “configuration of FIG. 3A illustrates the operation of respective virtual machines 131B which may include different deployment types of” “containers” “functionality or hardware configuration discussed for the CS node 130A may also be applicable to the computing system 130B.” (¶110)… “multiple coordinated applications that span multiple containers contained in one virtual machine, where the virtual machine runs in a dedicated embedded device or server; or (f) multiple coordinated applications spanning multiple containers, where the containers are running on multiple embedded devices or servers.” (¶181)… “Applications and containers may be used to coordinate the cloud- and edge-based functionality, under the control of real-time orchestration. Other aspects of functionality or hardware configuration discussed for the ECN nodes 150 may also be applicable to the edge computing node 193. The edge computing node 193 may implement control functions to control a field device.” (¶111)… “application redundancy is depicted in designs 1120 for native, virtual machine, container, and container in a virtual machine deployments.” (¶191)],
	“wherein each node is connected to a high availability management network;” [See the industrial network that connects the nodes (e.g.; ECNs in fig. 45 and the nodes ECN 150s in fig. 1A): “FIG. 13 depicts an example orchestration asset deployment, showing various deployments of orchestration assets (applications 1320) under the control of an orchestrator 1310. Specifically, this example illustrates one potential dynamic application outcome based on the available system resources. As depicted, the examples cover VM, Container. VM+Container, and Native node deployment. In the example of FIG. 13, nodes 1, 6, 10, and 14 are active, demonstrating how different applications within the same orchestration may operate in different system deployment types.” (¶195)… “a control messages bus 112 is used to connect various components of the architecture, with such components including Operational Tools 120, a Control Server (CS) node 130A, Edge Control Node (ECN) systems 150.” (¶88)… “the ECN systems 150 may include various aspects of orchestration (e.g., orchestration implementation) from an ECN I/O controller (e.g., nodes 150A, 150B)” (¶91)].
[See system detecting node failure: “a module may be deployed on two nodes (e.g., as a primary and a backup). When the primary node has an error, or otherwise fails, the orchestrator may switch to the backup node” (¶479)… “the module B on node 4720 is sending data to both modules E on node 4740 and D on node 4730. When module B experiences a failure then the following operations may be executed.” (¶483)];
	“d. determining available capacity in the nodes by communications though the high availability management network;” [See after failure in one node is detected, the systems checks, via communication, the remaining nodes to determine available capacity (e.g.; checking which nodes are capable of taking over): “When the primary node has an error, or otherwise fails, the orchestrator may switch to the backup node allowing it to take over.” “a system includes a peer-to-peer relationship among nodes on the same level in an application topology that may act as automatic backup nodes or coordinate to generate a backup. Using peer-to-peer coordination may allow for a saved state to be used, which may include listening to communication channels and redeploying the module on a different node in the case where a module or node fails or crashes.” (¶479)], but doesn’t explicitly disclose, “c. identifying the failed container assigned to the one or more nodes and identifying the capacity requirements of the failed container;” “e. redistributing the one or more failed containers to one or more nodes based on the determined available capacity and the capacity requirements of the one or more containers; and” “f. automatically starting and synchronizing the redistributed one or more containers.”
However, Shibayama discloses, “c. identifying the failed container assigned to the one or more nodes and identifying the capacity requirements of the failed container;” [See the system identifies the containers assigned to the node that is detected in a failure state (fig. 18 step 1801: node failure detection; step 1802: identifying container in the failed node): “FIG. 18 is a flow diagram of determining allocation of a VM/container or volume when a node failure occurs” (¶153)… “the failed node are grasped by detecting the node failure (S1801) and specifying an ID of the VM/container operating at the failed node (S1802),” (¶154)];
“e. redistributing the one or more failed containers to one or more nodes based on the determined available capacity and the capacity requirements of the one or more containers;” [See the system redistributes the containers to the available nodes and starts the containers in the new nodes (e.g.; use the containers in the new assigned nodes N2 to N5): “FIG. 18 is a flow diagram of determining allocation of a VM/container or volume when a node failure occurs according to Example 2.” “This processing is a case where a VM/container operating at a node, in which a failure occurs, is made redundant again due to certain node failures.” “there is a VM/container in which two redundant applications are operated at three nodes (N1, N2, N3) among five nodes (N1, N2, N3, N4, N5), when a failure occurs in N1, the applications are made redundant again somewhere in N2 to N5.” (¶153)], but doesn’t explicitly disclose, “f. automatically starting and synchronizing the redistributed one or more containers.”
However, Matters discloses, “f. automatically starting and synchronizing the redistributed one or more containers.” [See automatically starting and synchronizing “the data module 402 determines a plurality of target devices that may comprise target data associated with the host data of the host container.” “the data module 402 may identify a plurality of remote and/or cloud servers that are used to store target data of target containers that are synchronized with host data of the host container.” “the synchronization management module 302 can synchronize host data of a host container on a host device to multiple target devices, which may be useful for data redundancy, for failover and/or disaster recovery purposes, and/or the like.” (¶73)].
	Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to have combined the capability of identifying containers assigned to the failed node, and redistributing the identified containers to new available node and restarting the operation of the containers taught by Shibayama, and combined the process of automatically starting and synchronizing redundant containers taught by Matters with the method taught by Wouhaybi as discussed above. A person of ordinary skill in the industrial control system field would have been motivated to make such combination in order to use the physical devices efficiently that will ensure improved resource management costs [Shibayama: “virtualization allows a plurality of virtualized computers (f resource management costs may be improved or example, VMs, containers) to share physical resources, and other virtual computers are allowed to use the shared resources during an inactive period of one virtualized computer, so that physical devices maybe used efficiently and resource management costs may be improved.” (¶51)], and in order to have the advantage of data redundancy and failover and/or disaster recovery [Matters: “the synchronization management module 302 can synchronize host data of a host container on a host device to multiple target devices, which may be useful for data redundancy, for failover and/or disaster recovery purposes, and/or the like.” (¶73)].

Claim 18:
	Regarding claim 18, Wouhaybi, Matters, and Shibayama disclose all the elements of claim 17.
	Regarding claim 18, Wouhaybi further discloses, “the set of nodes comprise a heterogenous mixture of nodes.” [See the set of nodes (e.g.; nodes 150A, 150B, 191A-C, 193, 4302 etc.) are heterogeneous set of nodes (e.g.; different nodes with different components): “the ECN systems 150 may include various aspects of orchestration (e.g., orchestration implementation) from an ECN I/O controller (e.g., nodes 150A, 150B)” (¶91)… “edge components (an edge ecosystem 190 with constituent edge computing nodes 191A, 191B, 191C,” (¶96)… “cloud computing services node 180 and the edge computing node 193” (¶97)].

Claim 19:
	Regarding claim 19, Wouhaybi, Matters, and Shibayama disclose all the elements of claim 17, Wouhaybi doesn’t explicitly disclose, “detecting I/O connections assigned to the one or more containers detected in a failure state and reassigning the I/O connections along with the redistributing of the containers.”
Regarding claim 19, Shibayama discloses, “detecting I/O connections assigned to the one or more containers detected in a failure state and reassigning the I/O connections along with the redistributing of the containers.” [See the I/O of detected failed container is reassigned as the containers are redistributes (e.g.; re assigning the I/O from the failed N1 node to the N2 to N5 nodes): “FIG. 18 is a flow diagram of determining allocation of a VM/container or volume when a node failure occurs according to Example 2.” “This processing is a case where a VM/container operating at a node, in which a failure occurs, is made redundant again due to certain node failures.” “there is a VM/container in which two redundant applications are operated at three nodes (N1, N2, N3) among five nodes (N1, N2, N3, N4, N5), when a failure occurs in N1, the applications are made redundant again somewhere in N2 to N5.” (¶153)].
	Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to have combined the above described teachings of Shibayama with the method taught by Wouhaybi, Matters, and Shibayama as discussed above in claim 17. A person of ordinary skill in the industrial control system field would have been motivated to make such combination for the same reasons as described above in claim 17.

Claim 20:
	Regarding claim 20, Wouhaybi, Matters, and Shibayama disclose all the elements of claim 17, but Wouhaybi doesn’t explicitly disclose, “determining which of the one or more containers in a failure state are primary containers in a redundant pair 
	However, Shibayama discloses, “determining which of the one or more containers in a failure state are primary containers in a redundant pair of a primary container and a secondary container and elevating the corresponding secondary container to function as a new primary container.” [See identifying primary container (e.g.; identified failed container) in the failed node and then making the other container primary (e.g.; making the redundant container primary): “FIG. 18 is a flow diagram of determining allocation of a VM/container or volume when a node failure occurs according to Example 2.” “This processing is a case where a VM/container operating at a node, in which a failure occurs, is made redundant again due to certain node failures.” “there is a VM/container in which two redundant applications are operated at three nodes (N1, N2, N3) among five nodes (N1, N2, N3, N4, N5), when a failure occurs in N1, the applications are made redundant again somewhere in N2 to N5.” (¶153)].
	Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to have combined the above described teachings of Shibayama with the method taught by Wouhaybi, Matters, and Shibayama as discussed above in claim 17. A person of ordinary skill in the industrial control system field would have been motivated to make such combination for the same reasons as described above in claim 17.


Conclusion
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is listed in the PTO-892 Notice of Reference Cited document.

US20190102226A1 - Dynamic node rebalancing between container platforms:
	a method of rebalancing container pod usage in a container environment may include deploying a plurality of container pods to a plurality of container nodes in a container environment. Each of the plurality of container nodes may include one or more container pods. The plurality of container pods may be deployed to the plurality of container nodes. Monitoring actual usage factors for each of the plurality of container pods; identifying one or more container pods in the plurality of container pods that deviate from their initial characterizations of usage factors; and redistributing the one or more container pods throughout the plurality of container nodes based on the actual usage factors (¶8).

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED SHAFAYET whose telephone number is (571)272-8239.  The examiner can normally be reached on M-F 8:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/M.S./
Examiner
Art Unit 2116



/KENNETH M LO/Supervisory Patent Examiner, Art Unit 2116